                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE


TERRI LYNN WORLEY,                                   )
                                                     )
               Petitioner,                           )
                                                     )
v.                                                   )       Nos.    2:15-CR-12 (10)
                                                     )               2:15-CV-305
UNITED STATES OF AMERICA,                            )               Judge Jordan
                                                     )
               Respondent.                           )


                                 MEMORANDUM OPINION

       Before the Court is Petitioner Terri Lynn Worley’s pro se motion to vacate, set aside, or

correct her sentence under 28 U.S.C. § 2255 [Doc. 293], 1 her amended §2255 motion to vacate

[Doc. 319], for which she was granted leave to file [Doc. 315], and a proposed second amended §

motion to vacate [Doc. 326]. The United States responded in opposition to Petitioner’s first two

submissions [Docs. 311, 321]. Petitioner replied to the Government’s first response [Doc. 314].

       The Court finds the materials thus submitted, together with the record of the underlying

criminal case, conclusively show that Petitioner is not entitled to relief on the claims asserted in

her motions. Accordingly, the Court will decide this matter without an evidentiary hearing. See

United States v. Todaro, 982 F.2d 1025, 1028 (6th Cir. 1993). For the reasons discussed below,

the Court will find that Petitioner’s § 2255 motion and amended § 2255 motions are without merit

and, thus, will DENY and DISMISS the motions WITH PREJUDICE.




       1
        All docket references are to the document numbers in Petitioner’s underlying criminal
case, Case Number 2:15-CR-12.
I.     PROCEDURAL AND FACTUAL BACKGROUND

       On February 10, 2015, a federal grand jury indicted Petitioner and nine co-defendants with

various offenses [Doc. 3]. Those offenses involved a scheme to file fraudulent federal income tax

returns to the Internal Revenue Service (“IRS”), using stolen identities and falsely claiming

entitlement to refunds [Id.]. For her part in the scheme, Petitioner was charged with one count of

conspiracy to commit wire fraud, one count of conversion of money from the United States, and

one count of money laundering (Counts 1, 9, 10) [Id.]. On June 11, 2015, Petitioner agreed to

plead guilty, pursuant to a negotiated plea agreement, to Count 9, i.e., conversion of money from

the United States in violation of 18 U.S.C. § 641, as charged in the indictment [Doc. 99, Plea

Agreement, ¶ 1.a], with the remaining counts to be dismissed at sentencing [Id., Plea Agreement,

¶ 2]. As a factual basis for her pleas, Petitioner stipulated that the offense occurred between

January 1, 2008, through March 1, 2012, and to the following additional facts:

       Petitioner acknowledged that she had been recruited in the offense by two co-defendants

who asked her to provide Social Security numbers, addresses, and other personal identifying

information of other individuals so that the co-defendants could prepare and submit false federal

income tax returns to the IRS [Id., Plea Agreement, ¶ 4(b)]. Petitioner admitted that she knowing

prepared and electronically submitted false federal income tax returns to the IRS and that these

returns generated illegitimate federal income tax refunds paid by the Department of the Treasury

and electronically transferred to bank accounts at three separate banks (one of which was Bank of

America), which Petitioner controlled [Id., Plea Agreement, ¶ 4(c)].

       When the funds were deposited to her bank accounts, Petitioner withdrew them in cash and

gave the cash to the two co-defendant recruiters and to other persons that they designated, or

retained it for herself [Id., Plea Agreement, ¶ 4(d)]. Sometimes, Petitioner also received payment

                                                2
for the services she provided in connection with the transactions [Id.]. Petitioner admitted that she

knew that the funds involved in an electronic transfer of $ 9,999 to her Bank of America account

on October 6, 2010, belonged to the United States and that she knowingly converted those funds

to the use of another [Id., Plea Agreement, ¶ 4(e), (f)]. Petitioner stipulated that the offense caused

a loss in excess of $120,000, but less than $200,000, and that it involved more than ten victims,

but fewer than fifty [Id. Plea Agreement, ¶ 8(b), (c)]. The plea agreement provided that, in

exchange for her guilty plea, Petitioner waived her right to file a § 2255 motion or a collateral

attack on her conviction or sentence, excluding claims of prosecutorial misconduct or ineffective

assistance of counsel [Id., Plea Agreement, ¶ 14(b)].

       On June 25, 2015, two weeks after entry of the plea agreement, Petitioner pled guilty to

the § 641 money-conversion-charge in Count 9 of the indictment [Doc. 113]. The Court accepted

Petitioner’s guilty plea and allowed her to remain free on bond [Id.]. Thereafter, the United States

Probation Office issued a Presentence Investigation Report (“PSR”) to assist the Court in

sentencing Petitioner [Doc. 173, PSR (sealed)].

       Using the amount of loss and the number of victims stipulated in the plea agreement [Id.,

PSR, ¶ 8(b)(c)], the probation officer who prepared the PSR determined that Petitioner’s base

offense level was 18 [Id., PSR ¶¶29-31, 35].            A three-level reduction for acceptance of

responsibility yielded a total offense level of 15, which, along with a criminal history category of

II, resulted in an advisory Guidelines range of 21 to 27 months [Id., PSR ¶¶ 33, 44, 58]. However,

because Petitioner’s bond was revoked based on violation of the conditions of her pretrial release

[Doc. 183], the United States moved to deny Petitioner a one-level reduction for acceptance of

responsibility, leaving intact the two-level reduction contained in the PSR [Doc. 195].



                                                  3
       The absence of the one-level reduction would increase Petitioner’s total offense level to

16. The Court overruled Petitioner’s objections to the PSR (specifically, to the probation officer’s

determination that her criminal history placed her in a category II); granted the government’s

motion to deny her a one-level reduction for acceptance of responsibility; dismissed the remaining

counts upon oral motion of the government; and imposed a 24-month term of imprisonment—the

lowest sentence in Petitioner’s Guidelines range—and a 3-year term of supervised release [Doc.

244 (Judgment); Doc. 245 (Statement of Reasons) (sealed)].

       Petitioner did not file a direct appeal. Instead, she submitted this pro se § 2255 motion to

vacate and two amended pro se motions to vacate [Docs. 293, 319, 326].

II.    STANDARD OF REVIEW

       To obtain relief under 28 U.S.C. § 2255, a petitioner must demonstrate “(1) an error of

constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of fact

or law . . . so fundamental as to render the entire proceeding invalid.” Short v. United States, 471

F.3d 686, 691 (6th Cir. 2006) (quoting Mallett v. United States, 334 F.3d 491, 496–97 (6th Cir.

2003)). To warrant relief under 28 U.S.C. § 2255 because of constitutional error, the error must

be one of constitutional magnitude which had a substantial and injurious effect or influence on the

proceedings. Brecht v. Abrahamson, 507 U.S. 619, 637 (1993) (citation omitted) (§ 2254 case);

Jefferson v. United States, 730 F.3d 537, 549 (6th Cir. 2013) (applying Brecht test to § 2255

motion).

       To warrant relief for a non-constitutional error, petitioner must show a fundamental defect

in the proceeding that resulted in a complete miscarriage of justice or an egregious error that

violated due process. Reed v. Farley, 512 U.S. 339, 354 (1994); Riggs v. United States, 209 F.3d

828, 831 (6th Cir. 2000). A petitioner “must clear a significantly higher hurdle than would exist

                                                  4
on direct appeal” to secure collateral relief. United States v. Frady, 456 U.S. 152, 166 (1982);

Regalado v. United States, 334 F.3d 520, 528 (6th Cir. 2003) (citing Frady, 456 U.S. at 166).

       When a defendant files a § 2255 motion, she must set forth facts which entitle her to relief.

Green v. Wingo, 454 F.2d 52, 53 (6th Cir. 1972); O’Malley v. United States, 285 F.2d 733, 735

(6th Cir. 1961). “Conclusions, not substantiated by allegations of fact with some probability of

verity, are not sufficient to warrant a hearing.” O’Malley, 285 F.2d at 735 (citations omitted). A

motion that merely states general conclusions of law without substantiating allegations with facts

is without legal merit. Loum v. Underwood, 262 F.2d 866, 867 (6th Cir. 1959); United States v.

Johnson, 940 F. Supp. 167, 171 (W.D. Tenn. 1996).

       Claims other than those of ineffective assistance of counsel are procedurally defaulted if

not raised on direct appeal. Bousley v. United States, 523 U.S. 614, 621 (1998); Peveler v. United

States, 269 F.3d 693, 698 (6th Cir. 2001). “In the case where the defendant has failed to assert

h[er] claims on direct appeal and thus has procedurally defaulted, in order to raise them in a § 2255

motion [s]he also must show either that (1) [s]he had good cause for h[er] failure to raise such

arguments and [s]he would suffer prejudice if unable to proceed, or (2) [s]he is actually innocent.”

Regalado, 334 F.3d at 528; see also Bousley, 523 U.S. at 622-23. The hurdle a petitioner faces to

overcome a procedural default is “intentionally high[,]…for respect for the finality of judgments

demands that collateral attack generally not be allowed to do service for an appeal.” Elzy v. United

States, 205 F.3d 882, 884 (6th Cir. 2000).

III.   DISCUSSION

A.     Waiver

       As noted earlier in this opinion, in paragraph 14(b) in the plea agreement [Doc. 35],

Petitioner waived her right to file a motion to vacate, except as to claims of ineffective assistance

                                                 5
and prosecutorial misconduct. It is well recognized that a party may waive a provision intended

for her benefit in a contract or statute. Shutte v. Thompson, 82 U.S. 151, 21 L.Ed. 123, 15 Wall.

151 (1872). Even fundamental constitutional rights may be waived, and the waiver is enforceable

if it is made knowingly and voluntarily. “[A] defendant’s informed and voluntary waiver of the

right to collaterally attack a conviction and sentence is enforceable.” In re Acosta, 480 F.3d 421,

422 (6th Cir. 2007); accord Davila v. United States, 258 F.3d 448, 450-52 (6th Cir. 2001); Watson

v. United States, 165 F.3d 486, 489 (6th Cir. 1999). Therefore, if Petitioner understood the terms

of the plea agreement and made the waiver of her right to file a § 2255 motion voluntarily and

knowingly, the waiver is valid and enforceable.

        Here, there is little doubt that Petitioner knowingly and voluntarily entered into the waiver

provision in her plea agreement. Although no transcript of the Court’s change of plea hearing is in

the record, this Court recalls that it verified, in testimony under oath by Petitioner, that she had read

the plea agreement or that the plea agreement had been read to her, that she discussed the plea

agreement with counsel and understood all its provisions, and that she had had fully discussed the

waiver provision with her attorney. Thus, all claims, save the ones asserting ineffective assistance

of counsel (which fall within the limited category of claims where she retained a right to file a §

2255 motion), are barred by the waiver provision.

B.      Law and Analysis

        Even if not waived by the collateral-review waiver provision in the plea agreement, the

claims of ineffective assistance presented in Petitioner’s § 2255 motion and § 2255 amended

motions to vacate (as elaborated on in the memorandum in support of the first amended § 2255

motion) are groundless. Petitioner’s other claims, i.e., those not alleging ineffective assistance,



                                                   6
are conclusory, barred by either waiver or a procedural default, or are otherwise flawed and also

without merit. The Court addresses each claim in turn.

       1.      Advance Notice [Doc. 293, § 2255 Motion, Ground one]

       Petitioner claims that the third element “is missing of the plea deal,” though she purports

that an appeals court has found the element to be essential in a tax conviction [Doc. 293 at 4]. The

missing element, according to Petitioner, is that she was not given notice by Facsimile or email

that she was under investigation by the IRS [Id.].

       The Court finds this allegation factually deficient and conclusory. Petitioner has failed to

describe the third element that is missing from the plea agreement, to cite the authority (i.e., the

unknown appeals court’s decision) which she contends has held that such an element is essential

to the only relevant conviction in this case—the § 641 offense, to assert that she was not advised

as to all elements of the § 641 offense or did not understand such advice, or to show how the

purported missing element impacted the validity of her plea. See Short v. United States, 504 F.2d

63, 65 (6th Cir. 1974) (stating that claims asserted in a § 2255 motion “in the form of conclusions

without any allegations of facts in support thereof” are “legally insufficient to sustain review” of

the motion).

       Furthermore, the elements of an offense under § 641 were listed Petitioner’s plea

agreement, as follows:

               1) The defendant knowingly converted to defendant’s use or
               converted to the use of another money with the intention of
               depriving the owner of the use or benefit of the money;

               2) The money belonged to the United States; and

               3) The value of the money was more than $1,000

[Doc. 99, Plea Agreement, ¶ 3(A)(1)-(3)].

                                                 7
       Thus, if it is the third element of the § 641 offense which Petitioner now charges was

omitted from her plea deal, she stipulated to that element (i.e., the value of the money was more

than $1,000) and to the other two elements as well, as part of her plea bargain [Id., Plea Agreement,

¶ 4]. Hence, her assertion that that the third element of her offense is missing is groundless because

she admitted to facts establishing all elements of the crime. “It is not error for a court to sentence

a defendant on the basis of facts to which the defendant himself admitted.” United States v. Salas,

281 F. App’x 496, 500 (6th Cir. 2008) (citing United States v. Booker, 543 U.S. 220, 244 (2005));

see also United States v. Poole, 97 F. App’x 587, 588 (6th Cir. 2004) (denying relief on direct

appeal where defendant admitted under “oath the facts establishing the essential elements of the

offenses”); cf., Perrone v. United States, No. 09-CR-30016-DRH, 2016 WL 2910004, at *5 (S.D.

Ill. May 19, 2016) (denying § 2255 relief where a petitioner admitted to the elements of the crime

in a plea agreement) ), aff’d, 889 F.3d 898 (7th Cir. 2018).

       In its research, the Court, has been unable to find a case that requires, as a precondition to

launching an investigation into a possible § 641 offense, that the IRS provide notice to the target

of such an investigation. However, Respondent has pointed to a case involving a prosecution

under 26 U.S.C. § 7212(a), a statute that criminalizes an attempt to obstruct the due administration

of federal income tax laws, wherein the Sixth Circuit held that a conviction under that statute

requires proof that a defendant “is acting in response to some pending IRS proceeding of which

he is aware” [Doc. 311 at 6 (citing United States v. Miner, 774 F.3d 336, 342-43 (6th Cir. 2014))].

See also United States v. Faller, 675 F. App’x 557, 561 (6th Cir. 2017) (holding that § 7212 offense

requires the government to show that a defendant “knew of a pending IRS proceeding when he

engaged in the conduct that impeded the IRS’s ability to administer the revenue code”) (citing

Miner, 774 F.3d at 342). If Petitioner’s § 2255 claim regarding a lack of notice that she was a

                                                  8
target in an IRS investigation was based on Miner, her reliance on that case is misplaced. Minor

does not apply to Petitioner because she was not convicted of a tax offense, see 26 U.S.C. § 7201,

et seq.; she was convicted of an offense under 18 U.S C. § 641, a crime classified in the United

States Code as a crime of theft.

       Moreover, Petitioner waived any claim that an element of her offense was absent from the

plea agreement. This is so because “a valid guilty plea relinquishes any claim that would contradict

the ‘admissions necessarily made upon entry of a voluntary plea of guilty.’” Class v. United States,

138 S. Ct. 798, 805, 200 L. Ed. 2d 37 (2018) (quoting United States v. Broce, 488 U.S. 563, 573-

74 (1989)). As noted, Petitioner admitted in her plea agreement to the elements constituting the

offense, and she was advised of those elements and admitted to them at her plea colloquy. The

law is settled that, following the entry of an unconditional plea, a petitioner thereafter “may only

attack the voluntary and intelligent character” of the plea. Tollett v. Henderson, 411 U.S. 258, 267

(1973). The question thus becomes whether Petitioner’s plea was voluntary and knowing.

       Before accepting a guilty plea, a district court must advise the defendant of certain rights,

address the defendant in open court, determine that the plea is voluntary and did not result from

force, threats, or promises (other than promises in a plea agreement), and determine that a factual

basis exists for the plea. Fed. R. Crim. P. 11(b). The Court typically engages in a colloquy with

a defendant concerning her plea agreement and guilty plea and to ascertain whether she

understands the nature of the crime charged, the penalties provided by law, the constitutional rights

she possesses and is relinquishing by pleading guilty, and the consequences of her guilty plea; that

there is a factual basis for concluding that she committed the crime; that no threats or promise has

induced her plea; and that she is pleading guilty voluntarily and knowingly.



                                                 9
       The Court scrupulously complies with Rule 11 of the Federal Rules of Criminal Procedure

governing acceptance of guilty pleas; it did so here [Doc. 113]; and Petitioner is bound by her

sworn statements she made in response to the Court’s inquiry under Rule 11. As the Supreme

Court has explained, “[s]olemn declarations in open court carry a strong presumption of verity.

The subsequent presentation of conclusory allegations unsupported by specifics is subject to

summary dismissal, as are contentions that in the face of the record are wholly incredible.”

Blackledge v. Allison, 431 U.S. 63, 73-74 (1977).

       Finally, not only has Petitioner waived her claim, but she has procedurally defaulted it as

well. This is so because, notwithstanding the fact that a provision in the plea agreement also

waived Petitioner’s right to file a direct appeal [Doc. 99, ¶ 14(a)], she still could have presented

the claim on direct appeal but she did not. See Bookwalter v. United States, No. 2:14-CR-82, 2018

WL 2407525, at *3, 5 (E.D. Tenn. May 25, 2018) (finding that argument not raised on direct appeal

was procedurally defaulted, even though the petitioner had waived his right to file an appeal in the

plea agreement); Solomon v. United States, No. 2:05-CR-92, 2011 WL 5434273, at *7 (E.D. Tenn.

Nov. 9, 2011) (same). No cause and prejudice has been alleged or shown, and this claim

additionally is barred by Petitioner’s procedural default.

       2.      Ineffective Assistance of Counsel

       A petitioner alleging ineffective assistance must satisfy the two-part test set forth in

Strickland v. Washington, 466 U.S. 668, 687 (1987). First, the petitioner must establish, by

identifying specific acts or omissions, that counsel’s performance was deficient and that counsel

did not provide “reasonably effective assistance,” id., as measured by “prevailing professional

norms.” Rompilla v. Beard, 545 U.S. 374, 380 (2005). A court must presume that counsel’s

assistance was effective, and a petitioner bears the burden of showing otherwise. Mason v.

                                                 10
Mitchell, 320 F.3d 604, 616–17 (6th Cir. 2003); Wong v. Money, 142 F.3d 313, 319 (6th Cir. 1998)

(instructing reviewing courts to “remember that ‘counsel is strongly presumed to have rendered

adequate assistance and made all significant decisions in the exercise of reasonable professional

judgment’”) (quoting Strickland, 466 U.S. at 690); see also Strickland, 466 U.S. at 689 (directing

that courts “must indulge a strong presumption that counsel’s conduct falls within the wide range

of reasonable professional assistance; that is, the defendant must overcome the presumption that .

. . the challenged action might be considered sound . . . strategy” (internal citation omitted)). “[T]he

constitutional right at issue here is ultimately the right to a fair trial, not to perfect representation.”

Smith v. Mitchell, 348 F.3d. 177, 201 (6th. Cir 2003) (citing Strickland).

        Second, a petitioner must demonstrate “a reasonable probability that, but for [counsel’s

acts or omissions], the result of the proceedings would have been different.” Strickland, 466 U.S.

at 694. “A reasonable probability is a probability sufficient to undermine confidence in the

outcome,” id., and “requires a substantial, not just conceivable, likelihood of a different result.”

Cullen v. Pinholster, 563 U.S. 170, 189 (2011) (citation and internal quotation marks omitted). In

a guilty plea context, to establish prejudice a petitioner “must show that there is a reasonable

probability that, but for counsel’s errors, he would not have pleaded guilty and would have insisted

on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985). Yet, “[a]n error by counsel, even if

professionally unreasonable, does not warrant setting aside the judgment of a criminal proceeding

if the error had no effect on the judgment.” Strickland, 466 U.S. at 691; see also Smith v. Robbins,

528 U.S. 259, 285–86 (2000). Furthermore, if “it is easier to dispose of an ineffectiveness claim

on the ground of lack of sufficient prejudice . . . that course should be followed.” Strickland, 466

U.S. at 697.



                                                    11
       a.      Bullying, Threatening, and Failing to Perform Legal Research [Doc. 293, §

2255 Motion, Ground two]

        Petitioner alleges that counsel bullied and threatened her and failed to perform legal

research that would have unearthed a court decision that, in turn, would have shown her conviction

to be unsustainable [Doc. 293 at 5]. Petitioner submits that she has letters to prove her claim [Id.]

but she has not supplied those letters to the Court.

       Absent any allegations of fact to show the precise conduct on the part of counsel that could

viewed as bullying and threatening that falls below the professional norms of legal representation

of a criminal defendant, this claim is conclusory. Conclusory claims such as this one offer no basis

for relief. Short v. United States, 504 F.2d 63, 65 (6th Cir. 1974) (per curiam) (finding that a claim

unsupported by proof or any reference to such proof is legally insufficient to sustain a § 2255

review).

       Equally unsupported by the necessary factual contentions is the allegation that counsel did

not find a court decision that would have fatally undermined her conviction. Even if the claim

were not conclusory and if the Court and Respondent have correctly divined that the court decision

to which Petitioner refers is Minor, that decision is irrelevant to Petitioner’s conviction. Thus, had

counsel found the Minor decision through conducting legal research, he likely would have

concluded that case had no bearing on Petitioner’s § 641 conviction. Counsel cannot be ineffective

for the failure to pursue a claim which has no legal basis. See Mapes v. Coyle, 171 F.3d 408, 413

(6th Cir. 1999) (no constitutional deficiency in failing to raise groundless issues).




                                                 12
        b.      Failure to Consult about Appeal; Verbal Abuse; Coercion to Sign Plea

Agreement; Lack of Communication; Lack of Defense; Failure to Object; and Mental

Instability [Doc. 319, Amended § 2255 Motion, Ground one]

        In Petitioner’s first amended § 2255 motion, she merely lists the above deficiencies as

illustrations of ineffective assistance and provides few to no facts to sustain her naked allegations

of attorney error [Id. at 4]. The claims are slightly fleshed out in the memorandum brief Petitioner

filed in support of the above claims [Doc. 320].

                i.      Failure to Consult about Appeal

        Petitioner adds a few facts to her contention that counsel failed to consult about an appeal

by asserting that “[w]hen the time came to discuss an appeal, he was less than open,” and that he

“refused to discuss it, to notify her of her full rights to do so” [Doc. 320 at 2].

        “[A] lawyer who disregards specific instructions from a defendant to file a notice of appeal

acts in a manner that is professionally unreasonable.” Regaldo v. United States, 334 F.3d 520,

524-25 (6th Cir. 2003). Where counsel fails to file an appeal after being specifically instructed to

do so, a defendant is ordinarily entitled to a delayed direct appeal, regardless of whether such an

appeal would be meritorious. Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000); accord Ludwig v.

United States, 162 F.3d 456, 459 (6th Cir. 1998). Counsel’s constitutional obligation to consult

with a defendant regarding an appeal arises only when there is reason to believe that a rational

defendant would want to appeal or that this particular defendant reasonably demonstrated to

counsel that she was interested in appealing. Roe, 528 U.S. at 480.

        Here, Petitioner does not explain what she means by her allegation that counsel “was less

than open” regarding an appeal nor does she elaborate on her contentions that counsel “refused”

to discuss an appeal with her or notify her of her right to appeal.” Therefore, the allegations remain

                                                  13
conclusory and provide no basis for relief, especially in the absence of any factual assertions from

which the Court can infer that a rational defendant would want to appeal or that Petitioner

reasonably demonstrated to counsel that she was interested in appealing.

       Even if Petitioner’s assertions were not conclusory, she cannot show prejudice because she

waived her right to appeal in the negotiated plea agreement, except for a challenge to a sentence

imposed above her sentencing guideline range or in excess of the statutory maximum [Doc. 99, ¶

14(a)]. As noted previously, Petitioner acknowledged during the plea colloquy that she had read

the plea agreement or that the plea agreement had been read to her, that she discussed the plea

agreement with counsel and understood all its provisions, and that she had had discussed the appeal

and collateral review waiver provisions with her attorney. At sentencing, the Court typically

discusses a defendant’s right to appeal, the time for filing an appeal, and the assistance to be

provided by the Clerk’s Office in connection with an appeal. The Court discerns no reason why it

would have departed from the advice it routinely gives. Therefore, since Petitioner is not serving

a sentence imposed above her sentencing guideline range or above the statutory maximum, she

was not prejudiced by counsel’s failure to consult with her regarding a nonexistent opportunity to

appeal. This claim is groundless.

               ii.     Verbal Abuse

       Petitioner’s memorandum brief provides some factual elaboration for her contention that

counsel was verbally abusive toward her in that she maintains that counsel remarked to her, “I

don’t know who raised you but if I would have you be a better person than you are” and “I promise

you will spend many many years in Federal prison” [Doc. 320 at 1]. Petitioner argues that these

remarks were coercive, but she has failed to explain the circumstances surrounding the remarks or

identify the act which she felt she was being coerced into engaging. If the latter alleged advice

                                                14
concerning a possible sentence was given by counsel prior to Petitioner’s decision to plead guilty

to Count 9, when she was facing charges of conspiracy to commit wire fraud (Count 1) and

conspiracy to launder money (Count 10) and a maximum 20-year sentence for each offense, 18

U.S.C. §§ 1349, 1343 (Count 1), and §§ 1956(a)(1), 1956 (h) (Count 10), then the Court would

find that “correctly informing a defendant that he may face a greater sentence after conviction at

trial is not coercion, and in fact, failure to do so may qualify as ineffective assistance of counsel.”

United States v. Taylor, 254 F. Supp. 3d 145, 159 (D.D.C. 2017), appeal dismissed, No. 17-3055,

2018 WL 4099683 (D.C. Cir. July 23, 2018).

       More important, Petitioner has not shown that these two comments adversely affected

counsel’s performance as her attorney.        While the first remark, if made, may have been

unprofessional and uncaring, Petitioner has not shown that it ensued in conduct on the part of

counsel that “fell below an objective standard of reasonableness.” Strickland, 466 U.S. at 688; cf.

Frazer v. United States, 18 F.3d 778, 783 (9th Cir. 1994) (finding that counsel gave ineffective

assistance by engaging in a “verbal assault manifesting explicit racial prejudice and threatening to

compromise the client’s rights” by being very ineffective if client insisted on going to trial). Even

if counsel’s performance was deficient, Petitioner has made no allegation of prejudice ensuing

from such a sub-par performance. This claim lacks merit.

               iii.    Coercion to Sign Plea, Lack of Communication, Failed to Defend

       Because the sparse factual development of these sub-claims of ineffective assistance are

interconnected in Petitioner’s supporting memorandum [Doc. 320], the Court has combined them

for purposes of discussion. With respect to these claims, Petitioner alleges as follows:




                                                  15
       The next thing to be discussed was a plea and telling movant to “just sign.” There
       was a continued lack of communication between movant and counsel. The counsel
       of record provided little or no defense. His only concern was getting a plea and
       getting it signed, no real need for a defense.

[Doc. 320 at 1].

       Petitioner does not provide any details to show how counsel’s directive to her to “just sign”

amounted to a deficient performance or ensued in any prejudice. Similarly, Petitioner does not

explain what information, evidence, or advice counsel failed to communicate to her that adversely

affected her case. Likewise, Petitioner does not allege that counsel was unreceptive or rejecting

of any attempts on her part to contact him, to consult with him, or otherwise to communicate with

him. Petitioner does not suggest any defense that was available to her that counsel failed to

investigate and does not identify any existent defense that was likely to have been successful at

trial, had there been one. See Hill v. Lockhart, 474 U.S. 52, 59 (1985) (observing that prejudice

from counsel’s failure to advise a defendant who pled guilty “of a potential affirmative defense”

requires a showing “the affirmative defense likely would have succeeded at trial”); United States

v. Cronic, 466 U.S. 648, 657 n. 19 (1984) (where there is no bona fide defense to charge, counsel

not required to perform a “useless charade” by inventing one).

       In short, this set of claims of attorney shortcomings lacks sufficient factual elaboration and,

thus, is conclusory. Because a petitioner bears the burden of articulating sufficient facts to state a

viable claim for relief under 28 U.S.C. § 2255, Petitioner’s conclusory statements regarding

counsel’s three failings does not state a cognizable § 2255 claim. Green v. Wingo, 454 F.2d 52,

53 (6th Cir. 1972). Even if the claims were not conclusory, they are devoid of any facts from

which the Court reasonably could infer that counsel’s performance was deficient or that any

deficiency of performance resulted in prejudice.


                                                 16
               iv.     Failure to Object

       Petitioner asserts that counsel did not want to object to “anything” in her PSR [Doc. 320 at

1]. More specifically, Petitioner maintains that, during sentencing, she had “a number of concerns

that were incorrect or inappropriate that he failed to object to at the time” [Id. at 1-2]. Likewise,

Petitioner contends that she “had many questions about her criminal history which was raised to a

2 (two) without clear cause or explanation” but that “when it was questioned counsel just stated,

‘I can’t argue with that your honor’” [Id. at 2].

       The PSR reflects that the probation officer assigned one criminal history point, under §

4A1.1(c) of the United States Sentencing Guidelines (“USSG”), for Petitioner’s April 6, 2009,

Greene County General Sessions Court conviction for driving under the influence (“DUI”), for

which Petitioner received an 11-month, 29-day sentence, with all but two days suspended [Doc.

173, PSR, ¶ 45]. Two criminal history points were added, pursuant to USSG 4A1.1(d), because

Petitioner committed the § 641 federal offense while she was under the DUI state sentence [Id.,

PSR, ¶ 46]. Thus, according to the PSR, Petitioner’s total history score was three, which

establishes a criminal history category of II [Id., PSR, ¶ 48].

       The guideline under which the first point was added, USSG § 4A1.1(c), provides, in

relevant part, that one point is to be added “for each prior sentence not counted in (a) or (b).”

Section 4A1.1(a) instructs that three points are to be added “for each prior sentence of

imprisonment exceeding one year and one month,” and § 4A1.1(b) directs that two points are

added “for each prior sentence of imprisonment of at least sixty days not counted in (a).” See

USSG §§ 4A1.1(a) and 4A1.1(b). The PSR did not assign Petitioner any criminal history points

under either USSG § 4A1.1(a) or § 4A1.1(b). Therefore, because Petitioner’s 2-day sentence of



                                                    17
imprisonment for her DUI conviction was a prior sentence not counted in subparts (a) or (b) of §

4A1.1, the one criminal history point was correctly assigned in the PSR under § 4A1.1(c).

       Similarly, USSG § 4A1.1(b) provides for the addition of two points if the instant offense

was committed while under any criminal justice sentence, including probation, parole, supervised

release, imprisonment, work release or escape status. Petitioner stipulated, in her plea agreement,

that her § 641 offense occurred between January 1, 2008, through March 1, 2012 [Doc. 99, Plea

Agreement ¶4(a)]. The DUI conviction occurred on April 6, 2009 and sentence was imposed on

that date. Therefore, because Petitioner admitted that her § 641 offense was committed January 1,

2008, through March 1, 2012, a period that included April 6, 2009, and the following eleven

months and twenty-nine days, while she was under the DUI sentence, she was correctly assessed

two criminal history points under § 4A1.1(d).

       In sum, the probation officer correctly assigned Petitioner one and two criminal history

points respectively, appropriately calculated her total history score, and properly concluded that

Petitioner’s criminal history category was II. See USSG, Sentencing Table. Because Petitioner’s

criminal history category was accurately calculated under the applicable Sentencing Guidelines,

there was nothing to which counsel could have objected.

       Counsel has no duty to proffer an objection for which there is no good-faith factual support

to avoid a charge of ineffective representation. See Krist v. Foltz, 804 F.2d 944, 946-47 (6th Cir.

1986) (attorney has no duty to raise baseless and frivolous issues). Because Petitioner’s claim is

meritless, her attorney did not render a deficient performance by failing to advance it. See Mapes

v. Coyle, 171 F.3d 408, 413 (6th Cir. 1999) (no constitutional deficiency in failing to raise meritless

issues on appeal). Nor can it be said, or even alleged with a modicum of candor or good faith, that

any prejudice ensues from a failure to make a groundless objection. See, e.g., Hoffner v. Bradshaw,

                                                  18
622 F.3d 487, 499 (6th Cir. 2010) (explaining that counsel cannot be held constitutionally

ineffective for failing to pursue a meritless claim or raise a meritless objection); United States v.

Fry, 831 F.2d 664, 669 (6th Cir. 1987) (failure to raise a meritless objection at sentencing not

ineffective assistance).

               v.      Mental Instability

       Petitioner asserts that she questions counsel’s work, mental ability, and mental stability

during the course of her case and that his representation “left much to be desired” [Doc. 320 at 2].

Petitioner also maintains that she was not afforded her fundamental right to “effective counsel”

[Id.]. Again, Petitioner has not supplied the court with any basis in fact for concluding that counsel

suffered from any mental infirmities. As to the adequacy of counsel’s work, that issue is

reviewable only when a petitioner alleges errors that are “so serious that counsel was not

functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Strickland, 466

U.S. at 687. As to this claim, Petitioner has not identified any specific errors on the part of her

attorney that would support that counsel’s performance was deficient in any respect, much less

that any prejudice accrued as a result of counsel’s unidentified missteps.

       This claim is conclusory and it also lacks merit.

       3.      Criminal History Claim [Doc. 319, Amended § 2255 Motion, Ground two]

       Petitioner alleges a freestanding criminal-history claim that is independent of her claim that

her attorney was ineffective for failing to object to her criminal history in the PSR. In the instant

claim, Petitioner asserts that her criminal history was miscalculated, without pointing to any

specific error in her criminal history calculation. That omission renders any analysis of the

purported miscalculation impossible. Furthermore, the Court has already found that the probation



                                                 19
officer correctly calculated Petitioner’s criminal history points. This claim likewise is conclusory

and meritless.

        Furthermore, as United States points out in its brief, claims based on missteps in the

application of the sentencing guidelines are not cognizable on collateral review, see Porter v.

United States, No. 2:09-CR-31, 2015 WL 1033881, at *5 (E.D. Tenn. Mar. 9, 2015) (listing cases),

and similarly such claims are procedurally defaulted if not raised on direct review. See Bousley v.

United States, 523 U.S. 614, 619 (1998); Elzy v. United States, 205 F.3d 882, 884 (6th Cir. 2000).

        Petitioner also contends, in her supporting memorandum [Doc. 320], that her criminal

history must be revisited under Johnson v. United States, 135 S. Ct. 2551 (2015), Welch v. United

States, 136 S. Ct. 1257 (2016), and possibly under Pawlak v. United States, 822 F.3d 902 (6th Cir.

2016) [Id. at 2]. Johnson held that the residual clause in the Armed Career Criminal Act (“ACCA”)

was unconstitutionally vague and “that imposing an increased sentence under the residual clause .

. . violates the Constitution’s guarantee of due process.” Johnson, 135 S. Ct. at 2563. Welch made

Johnson’s holding retroactive on collateral review. Welch, 136 S. Ct. at 1265. Petitioner, as the

United States argues, was not sentenced under the ACCA, but instead under the guidelines.

Pawlak , which held that the Johnson holding applied to a guidelines sentence, was abrogated by

the Supreme Court in Beckles v. United States, 137 S. Ct. 886 (2017). None of these cases is

helpful to Petitioner, and the claim based on those decisions is totally frivolous, as it lacks any

legal basis.

        Thus, this claim is conclusory, meritless, not cognizable, and procedurally defaulted, and

the Johnson-based part of the claim is totally frivolous.




                                                 20
        4.      Sentencing Disparity 2

        In Petitioner’s amended § 2255 motion, she alleges that other defendants who were charged

with the same crime as she was and who were more involved in the crime than she was received

lesser terms of imprisonment and supervised release [Doc. 319 at 8]. In her memorandum in

support of the amended § 2255 motion, Petitioner maintains that factors in 18 U.S.C. § 3553(a) to

be considered in sentencing a criminal defendant are disparity and whether the sentence is harsher

than is necessary [Doc. 320 at 3]. Petitioner argues that, since those other defendants were equally

situated, the Court should consider whether “a possible departure or reduction are in order” [Id.].

        The sixth subsection in § 3553(a) instructs that, among other factors, “the court, in

determining the particular sentence to be imposed shall consider . . . the need to avoid unwarranted

sentence disparities among defendants with similar records who have been found guilty of similar

conduct.” 18 U.S.C. § 3553(a)(6).

        As noted earlier in this opinion, a claim not presented on appeal when it could have been

presented is procedurally defaulted and may not be reviewed in a § 2255 motion, absent a showing

of cause and actual prejudice to excuse a failure to raise the claim previously. Bousley, 523 U.S.

at 619; Elzy, 205 F.3d at 884. Sentencing claims are to be raised on direct appeal. Wheeler v.

United States, 329 F. App’x 632, 634-36 (6th Cir. 2009). Absent cause and prejudice, such claims

cannot be afforded collateral review. Id.       No cause or prejudice has been shown and federal

review is now barred by Petitioner’s procedural default.




2
  Ground four in Petitioner’s amended § 2255 motion is labeled as “Disparagy,” [Doc. 319 at 8], and the
supporting argument contained in her memorandum, likewise, discusses “disparagy” [Doc. 320 at 3]. It is
obvious that Petitioner has misspelled the word “disparity” as “disparagy” and equally clear that she is
raising a claim regarding the alleged disparity between her sentence and those of her co-defendants.
                                                   21
          Even if the claim were not procedurally defaulted, it is meritless. As the United States

points out in its response to Petitioner’s amended § 2255 motion, the sentencing disparities

referenced in § 3553(a)(6) are pegged to national disparities, not disparities between specific cases

[Doc. 321]. See United States v. Mikowski, 332 F. App’x 250, 255 (6th Cir. June 3, 2009) (listing

cases).

          This claim has been procedurally defaulted and, alternatively, it lacks merit.

          5.     Sentence Reduction Claims

                 a.      Loss Revision Table

          In her memorandum in support of her amended § 2255 motion, Petitioner first alleges that

the loss revision table was revised in November 2015, and that “some point reduction is in order

for the movant,” which she asserts should be “a minimum of a 2 (two) point reduction” [Doc. 320

at 2-3]. As Respondent correctly argues, Petitioner has not identified the amendment upon which

she is relying and the Court finds that this omission renders her claim conclusory. A successful §

2255 claim must be clothed with facts that show entitlement to relief. See Rule 2(b)(2), Rules

Governing Section 2255 Proceedings (requiring a movant to “state the facts supporting each

ground”).

          Moreover, as Respondent points out, a request to reduce a sentence must be brought by

filing a motion for reduction of sentence under 18 U.S.C. § 3582(c)(2). Federal courts are

forbidden, as a general matter, to modify a term of imprisonment once it has been imposed, but

the rule of finality is subject to a few narrow exceptions.” Freeman v. United States, 564 U.S.

2685, 2690 (2011) (internal citation and quotation marks omitted). One exception is identified in

18 U.S.C § 3582(c)(2):



                                                   22
                [I]n the case of a defendant who has been sentenced to a term of
        imprisonment based on a sentencing range that has subsequently been lowered by
        the Sentencing Commission . . . , the court may reduce the term of imprisonment,
        after considering the factors set forth in section 3553(a) to the extent that they are
        applicable, if such a reduction is consistent with applicable policy statements issued
        by the Sentencing Commission.

        As the above discussion makes clear, Petitioner’s request for a reduction of sentence has a

home in a § 3582(c) motion, but not in a § 2255 motion. This request is not a cognizable claim

that is reviewable in a motion to vacate. Coleman v. United States, No. 2:14-CR-28-RLJ-MCLC,

2018 WL 3150452, at *8 (E.D. Tenn. June 27, 2018) (explaining that a sentence reduction request

is not cognizable in a § 2255 motion), dismissed in part, No. 2:14-CR-28-RLJ-MCLC, 2018 WL

3625830 (E.D. Tenn. July 30, 2018).

                b.       Minor Role Adjustment

        In Petitioner’s second amended § 2255 motion, she presents the sole claim that she should

receive a minor role adjustment to her sentence because of her “limited scope of activity in [the]

enterprise” [Doc. 326]. Petitioner asserts that her motion is timely because the adjustment was

previously unavailable to her [Id. at 10]. The Court agrees that the motion is timely, not because

the adjustment was not available earlier but because Petitioner filed the second amended § 2255

motion within the statutory period in 28 U.S.C. § 2255(f) for amending her § 2255 motion. 3


3
  A federal prisoner has one year in which to file a § 2255 motion, including any amendments to the motion.
Mayle v. Felix, 545 U.S. 644, 654 (2005) (citing to § 2255, ¶ 6 (now § 2255(f)) as providing a “one-year
limitation period in which to file a motion to vacate a federal conviction”); Howard v. United States, 533
F.3d 472, 475 (6th Cir. 2008) (“Any attempt to raise a new claim for relief in a Rule 15 motion to amend
pleadings is subject to AEDPA’s one-year statute of limitations.”). The statute begins to run, as relevant
here, on the date a conviction becomes final. See 28 U.S.C. § 2255(f)(1). Petitioner’s judgment issued on
October 9, 2015 [Doc. 244] and she did not file a notice of appeal within the required fourteen days. Fed.
R. App. P. 4(b)(1)(A)(i). Thus, upon the lapse of that period, Petitioner’s conviction became final. Sanchez-
Castellano v. United States, 358 F.3d 424, 428 (6th Cir. 2004) (holding that “the judgment becomes final
upon the expiration of the period in which the defendant could have appealed to the court of appeals, even
when no notice of appeal was filed”). Because the fourteenth day fell on October 24, 2015, a Saturday—a
day when federal courthouses are closed, Petitioner had until Monday, October 26, 2015, to file a notice of
appeal. See Fed. R. Civ. P. 6(a). On that date, Petitioner’s conviction became final. Therefore, Petitioner
                                                     23
       Even though Petitioner’s claim is timely, it fails for several reasons. First, Petitioner

provides only the conclusory statement that her role in the scheme to purloin funds from the United

States Treasury was “limited,” without any supporting facts. Petitioner must allege facts, not

conclusions, and a claim without substantiating allegations of fact lack legal merit. Loum v.

Underwood, 262 F.2d 866, 867 (6th Cir. 1959).

       Second, despite the conclusory aspect of the claim, the Court understands that Petitioner is

seeking relief based on Amendment 794 to USSG § 3B1.2, a sentencing guideline that provides

for a two-level decrease in the offense level if a “defendant was a minor participant in any criminal

activity.” As discussed earlier, a request for a sentence reduction, which is what Petitioner seeks,

generally must be presented in a motion to reduce sentence pursuant to 18 U.S.C. § 3582(c)(2).

Petitioner’s request does not state a cognizable claim that qualifies for § 2255 review.

       Even if review of Petitioner’s claim were appropriate in a § 2255 motion, Amendment 794

is a “clarifying amendment.” United States v. Carter, 662 F. App’x 342, 349 (6th Cir. 2016). If a

petitioner does not attack her sentence on direct appeal (and Petitioner did not), “a clarifying

amendment may provide the basis for § 2255 relief only if it brings to light a ‘complete miscarriage

of justice.’” Diaz v. United States, No. 16-6834, 2017 WL 6569901, at *1 (6th Cir. June 23, 2017)

(quoting Grant v. United States, 72 F.3d 503, 506 (6th Cir. 1996)). “A prisoner may challenge a

sentencing error as a ‘fundamental defect’ on collateral review when [s]he can prove that [s]he is

either actually innocent of h[er] crime or that a prior conviction used to enhance h[er] sentence has

been vacated.” Spencer v. United States, 773 F.3d 1132, 1139 (11th Cir. 2014). Nothing alleged



had one year from October 26, 2015, to file a timely § 2255 motion and any amendments to the motion,
and she has done so with respect to her second motion to amend, filed on August 30, 2016 [Doc. 326-1],
under the “prison mailbox rule” in Houston v. Lack, 487 U.S. 266 (1988). See Towns v. United States, 190
F.3d 468, 469 (6th Cir. 1999) (applying Houston’s “prison mailroom filing rule” to § 2255 motion).
                                                  24
by Petitioner furnishes a basis for finding that a miscarriage of justice will occur if she is not given

a minor-role adjustment. Therefore, Petitioner’s argument that she is entitled to a sentence

reduction pursuant to Amendment 794 is without merit.

IV.     CONCLUSION

        For the reasons discussed in this memorandum opinion, Petitioner’s motion to amend [Doc.

319] will be DENIED as moot because the motion was granted previously [Doc. 315], and her §

2255 motion to vacate and her first and second amended § 2255 motions [Docs. 293, 319, 326]

will be DENIED and DISMISSED.

V.     CERTIFICATE OF APPEALABILITY

       Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if a petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth

Circuit Court of Appeals disapproves of the issuance of blanket denials of certificates of

appealability. Murphy v. Ohio, 263 F.3d 466 (6th Cir. 2001). The district court must “engage in

a reasoned assessment of each claim” to determine whether a certificate is warranted. Id. at 467.

Each issue must be considered under the standards set forth by the Supreme Court in Slack v.

McDaniel, 529 U.S. 473 (2000).

       A certificate of appealability should issue if a petitioner has demonstrated a “substantial

showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). A petitioner whose claims

have been rejected on the merits satisfies the requirements of § 2253(c) by showing that jurists of

reason would find the assessment of the claims debatable or wrong. Slack, 529 U.S. at 484. Those

petitioners whose claims have been rejected on a procedural basis must demonstrate that

reasonable jurists would debate the correctness of the Court’s procedural ruling. Id.; Porterfield

                                                  25
v. Bell, 258 F.3d 484, 485-86 (6th Cir. 2001) Having examined each of Petitioner’s claims under

the Slack standard, the Court finds that reasonable jurists could not find that the dismissal of such

claims were debatable or wrong. Therefore, the Court will DENY issuance of a certificate of

appealibility.

        A separate judgment will enter.

                 IT IS SO ORDERED.

                                                              ENTER:



                                                                     s/ Leon Jordan
                                                               United States District Judge




                                                 26
